DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-3, 8-9 are amended in the reply filed on 09/14/2022. 
Applicant’s amendments with subsequent arguments in support of the amendments, see p. 2, filed 03/14/2022, with respect to claims 1, 8 have been fully considered and are persuasive.  The 103 rejections of 06/15/2022 has been withdrawn. 

Election/Restrictions
Claims 1-4, 8-11 are allowable. The restriction requirement between Species I and II , as set forth in the Office action mailed on 05/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/27/2021 is partially withdrawn.  Claims 5-7, 12-15, directed to Species 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-20, directed to a method of using remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected with traverse in the reply filed on 06/09/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Objections
Claim 2 is objected to because of the following informalities:  claim 2 recites “though the substrate access port;” should be “through the substrate access port.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 2 recites “though the substrate access port;” should be “through the substrate access port.”  Appropriate correction is required.
Allowable Subject Matter
Claims 1-4, 8-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record discloses A substrate processing system comprising: an inner chamber having a substrate access port and an inner chamber internal volume; an outer chamber surrounding the inner chamber, the outer chamber having an outer chamber internal volume, a slit valve door and a slit valve opening aligned with the substrate access port configured to allow egress of a substrate utilizing a single motion of a robot blade extending through the slit valve door opening into the substrate access port, the outer chamber configured to operate at a pressure between about 1 mTorr to about 600 Torr, the inner chamber internal volume configured that, when isolated from the outer chamber internal volume, is changeable such that the pressure within the inner chamber internal volume may be varied while the outer chamber is maintained under vacuum; 
a substrate support disposed in the inner chamber internal volume upon which the substrate is positioned during processing; and wherein the inner chamber internal volume having an upper volume defined above the substrate support and a lower volume defined below the substrate support, wherein the upper volume and lower volume are fluidly isolated when the substrate is in a raised processing position and in a lowered transfer position, and wherein substrate access port is adjacent with the upper volume when the substrate support is in the lowered transfer position and 
However the prior art of record fails to disclose the substrate access port is adjacent with the lower volume when the substrate support is in the raised processing position, as set forth in the present claims.  The apparatus of Wong in view of Narushima fails to disclose the above limitations as claimed. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5314574 (Fig. 6-7), US 6183564 (Fig. 1A-1B), US 6409837 (Fig. 1-3), US 6395094 (Fig. 2-3), US 6846380 (Fig. 4A-4B), US 7422636 (Fig. 4-5), US 20060084266 (Fig. 3A-3B), US 8349085 (Fig. 3-4), US 10679827 (Fig. 2A-2B), all disclose isolated volumes either during or after processing, and are fluidly connected to the substrate access port. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718